City of San Antonio Building




                              Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 13, 2014

                                        No. 04-14-00508-CV

                                         Rudy MENDEZ,
                                            Appellant

                                                 v.

               CITY OF SAN ANTONIO BUILDING STANDARDS BOARD,
                                   Appellee

                     From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2014-CI-08659
                       Honorable Barbara Hanson Nellermoe, Judge Presiding


                                          ORDER
       A filing fee of $195.00 was due from appellant Rudy Mendez when this appeal was filed
but was not paid. See TEX. GOV’T CODE ANN. § 51.941(a) (West 2013); id. §§ 51.0051,
51.207(b)(1), 51.208 (West 2013); TEXAS SUPREME COURT ORDER REGARDING FEES CHARGED
IN CIVIL CASES IN THE SUPREME COURT, IN CIVIL CASES IN THE COURTS OF APPEALS, AND
BEFORE THE JUDICIAL PANEL ON MULTIDISTRICT LITIGATION (Misc. Docket No. 13-9127, Aug.
16, 2013). The clerk of the court notified appellant of this deficiency in a letter dated July 22,
2014. The fee remains unpaid. Rule 5 of the Texas Rules of Appellate Procedure provides

       A party who is not excused by statute or these rules from paying costs must pay B
       at the time an item is presented for filing B whatever fees are required by statute
       or Supreme Court order. The appellate court may enforce this rule by any order
       that is just.

TEX. R. APP. P. 5.

        We therefore ORDER appellant, not later than August 22, 2014, to either (1) pay the
applicable filing fee or (2) provide written proof to this court that he is excused by statute or the
Rules of Appellate Procedure from paying the fee. See TEX. R. APP. P. 20.1 (providing that
indigent party who complies with provisions of that rule may proceed without advance payment
of costs). If appellant fails to respond satisfactorily within the time ordered, this appeal will be
dismissed. See TEX. R. APP. P. 42.3.
                                              _________________________________
                                              Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of August, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court